Citation Nr: 1715028	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite to the right leg.

2.  Entitlement to service connection for residuals of frostbite to the right foot.

3.  Entitlement to service connection for residuals of frostbite to the left leg.

4.  Entitlement to service connection for residuals of frostbite to the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1953 to February 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the RO in Phoenix, Arizona, which, in pertinent part, denied service connection for frostbite residuals of the right and left legs and feet.

In November 2016, the Veteran testified at a Board videoconference hearing at the RO in Portland, Oregon, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with frostbite residuals of the right and left legs and feet, to include peripheral neuropathy and skin problems.

2.  During service, while stationed in Korea, the Veteran spent 15 to 16 hours working overnight in the cold without proper cold weather protection, which resulted in frostbite to the legs and feet.

3.  The currently diagnosed frostbite residuals of the right and left legs and feet are related to the in-service cold exposure.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for frostbite residuals of the right leg have been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for frostbite residuals of the right foot have been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for frostbite residuals of the left leg have been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for frostbite residuals of the left foot have been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims' (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision grants service connection for frostbite residuals of the right and left legs and feet, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Frostbite Residuals

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Depending on the types of residuals stemming from a cold injury, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) may apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection on a direct basis, the Board need not consider whether any of the frostbite residuals are considered a "chronic disease" under 38 C.F.R. § 3.309(a).    

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran asserts that service connection for frostbite residuals is warranted due to multiple instances of unprotected cold weather exposure while stationed in Korea.  At the November 2016 Board videoconference hearing, the Veteran testified to not receiving treatment for frostbite in service.  Specifically, the Veteran credibly testified that because everyone in the unit had frostbite to some extent, nobody in the unit sought treatment. 

Initially, the Board finds that the Veteran is currently diagnosed with frostbite residuals of the right and left legs and feet, to include peripheral neuropathy and skin problems.  In a May 2012 treatment letter, the Veteran's private physician advanced that the Veteran had frostbite-related peripheral neuropathy.  The report from an August 2013 VA cold injury residuals examination reflects that the Veteran had impaired sensation, numbness, and nail abnormalities in the right and left feet.  The Board has also seen photographs of the Veteran's skin problems, including discoloration, of the right and left legs, which the Veteran credibly testified to manifesting after the in-service frostbite at the November 2016 Board videoconference hearing.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996) (frostbite residuals of skin peeling and itching are capable of lay observation).

Next, the Board finds that, while stationed in Korea, the Veteran spent 15 to 16 hours working overnight in the cold without proper cold weather protection, which resulted in frostbite to the legs and feet.  The Veteran's DD Form 214 reflects that the Veteran was a wheel vehicle mechanic in service and that the Veteran was stationed in Korea for over a year.  At the November 2016 Board videoconference hearing, the Veteran credibly testified that in-service responsibilities as a wheel vehicle mechanic included unloading cargo during 15 to 16 hour shifts overnight, including in the winter.  Further, the Veteran credibly testified that while winter jackets were provided, the service members were not provided with winter appropriate leg or foot protection, which subsequently resulted in the lower extremity frostbite.   For these reasons, the Board finds that the Veteran's legs and feet were frostbitten during service.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed frostbite residuals of the right and left legs and feet are related to the in-service cold exposure.  Evidence weighing against a finding that the currently diagnosed frostbite residuals are related to service includes the Veteran's February 1955 service separation examination and the report from an August 2013 VA cold injury residual examination.

The February 1955 service separation examination does not reflect a diagnosis of any cold injury residuals; however, at the November 2016 Board videoconference hearing, the Veteran credibly testified to not being asked about any cold exposure and resulting residuals at the time of the separation examination.  Further, as discussed above, at the November 2016 Board videoconference hearing, the Veteran credibly testified that nobody in the unit sought treatment for frostbite as everyone in the unit was suffering from frostbite of the extremities.  As such, the Board finds the service separation examination to be of little probative value.

Per the August 2013 VA cold injury examination, the VA examiner opined that the identified residuals were less likely as not related to service, in part, because the Veteran had reported a family history of peripheral neuropathy; however, at the November 2016 Board videoconference hearing, the Veteran credibly testified to making no such assertion, and review of the evidence of record supports the Veteran's testimony; therefore, the Board finds the negative opinion to be based upon an inaccurate factual premise, and to be of no probative value.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).

Evidence supporting a finding that the Veteran's currently diagnosed residuals are related to frostbite in service includes the Veteran's November 2016 Board videoconference hearing testimony.  Per the Veteran, the frostbite residual symptoms, to include numbness and pain in the lower legs and skin problems, including blisters and discoloration, of the legs and feet, have continued from service separation to the present.

The Veteran's testimony was supported by the testimony of his wife.  Specifically, the Veteran's wife testified to meeting the Veteran two years after service separation.  The wife testified to seeing the Veteran's foot blisters prior to marriage, and to seeing the rest of the skin problems after they were married.  She further testified that the Veteran would also complain about leg disability symptoms including pain.  Additionally, the wife credibly testified that the Veteran sought treatment from a dermatologist early in their marriage.  

The Board notes that both the Veteran and his wife have made similar statements throughout the course of this appeal in various lay statements.  Further, in a September 2012 statement, the Veteran advanced that a private physician diagnosed the Veteran with peripheral neuropathy and opined that it was highly likely that the neuropathy resulted from in-service frostbite.  VA also received a May 2012 letter from a different private physician.  Per the letter, the Veteran was diagnosed with peripheral neuropathy that began shortly after the Veteran was frostbitten during service in Korea.

The Veteran is currently diagnosed with frostbite residuals, and during service, while stationed in Korea, the Veteran spent 15 to 16 hours working overnight in the cold without proper cold weather protection, which resulted in frostbite to the legs and feet.  Two private physicians have linked the in-service cold exposure with currently diagnosed frostbite residuals.  Resolving reasonable doubt in the Veteran's favor, the Board finds that frostbite residuals of the right and left legs and feet were incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for frostbite residuals of the right leg is granted.

Service connection for frostbite residuals of the left leg is granted.

Service connection for frostbite residuals of the right foot is granted.

Service connection for frostbite residuals of the left foot is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


